[Cite as State v. Holliday, 2011-Ohio-4211.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                        Hon. William B. Hoffman, J.
                                                  Hon. John W. Wise, J.
-vs-
                                                  Case No. 10 CA 54
ANTWAUN T. HOLLIDAY

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. 09 CR 364


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        August 22, 2011



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

GREGG MARX                                     WILLIAM J. HOLT
ASSISTANT PROSECUTOR                           117 West Main Street
239 West Main Street, Suite 101                Suite 104
Lancaster, Ohio 43130                          Lancaster, Ohio 43130
Fairfield County, Case No. 10 CA 54                                                      2

Wise, J.

       {¶1}   Appellant Antwaun T. Holliday, an inmate at the Southern Ohio

Correctional Facility, appeals the decision of the Court of Common Pleas, Fairfield

County, denying appellant’s motion for a hearing on garnishment of his inmate account

for court costs. The relevant facts leading to this appeal are as follows.

       {¶2}   On April 8, 2010, appellant entered an Alford plea of guilty in the Fairfield

County Court of Common Pleas to one amended count of conspiracy to commit illegal

conveyance of a drug of abuse onto the grounds of a detention facility (R.C.

2921.36(A)(2) and 2923.03(A)(1)). The trial court found appellant guilty and sentenced

him on May 11, 2010 to six months in prison, consecutive to additional felony sentences

from Delaware County. Appellant was also ordered to pay court costs.

       {¶3}   On or about August 30, 2010, the DRC sent appellant a document

(#DRC1598) from the warden’s collection designee captioned “Court Order to Pay a

Stated Obligation,” indicating that the sum $979.00 from his inmate account was being

applied to his court costs. On September 13, 2010, appellant filed a motion in the trial

court seeking an order preventing the garnishment and a request for a stay and a court

hearing. Appellant additionally filed a memorandum in support on October 4, 2010.

       {¶4}   On October 8, 2010, the trial court, having conducted a non-oral hearing

only, issued a judgment entry denying appellant’s aforesaid requests.

       {¶5}   On November 4, 2010, appellant filed a notice of appeal. He herein raises

the following sole Assignment of Error:

       {¶6}   “I.   A TRIAL COURT MUST AFFORD A RECORD HEARING TO A

CRIMINAL DEFENDANT WHO RAISES THE ISSUE OF WHETHER HIS INMATE
Fairfield County, Case No. 10 CA 54                                                       3


ACCOUNT WAS PROPERLY APPLIED TO PAY HIS OBLIGATION UNDER THE

JUDGMENT ENTRY WHICH SENTENCES HIM.”

                                             I.

       {¶7}    In his sole Assignment of Error, appellant contends the trial court erred in

denying him a hearing to address the garnishment of his inmate account for court costs.

We disagree.

       {¶8}    R.C. 5120.133(A) provides for the withdrawal of funds to satisfy court

costs as follows:

       {¶9}    “The department of rehabilitation and correction, upon receipt of a certified

copy of the judgment of a court of record in an action in which a prisoner was a party

that orders a prisoner to pay a stated obligation, may apply toward payment of the

obligation money that belongs to a prisoner and that is in the account kept for the

prisoner by the department. The department may transmit the prisoner's funds directly

to the court for disbursement or may make payment in another manner as directed by

the court. Except as provided in rules adopted under this section, when an amount is

received for the prisoner's account, the department shall use it for the payment of the

obligation and shall continue using amounts received for the account until the full

amount of the obligation has been paid. No proceedings in aid of execution are

necessary for the department to take the action required by this section.”

       {¶10} In addition, OAC 5120-5-03 sets forth administrative guidelines for such

withdrawal/collection procedures. In State v. Peacock, Lake App.No. 2002-L-115, 2003-

Ohio-6772, the Eleventh District Court of Appeals addressed OAC 5120-5-03 in the

context of a due process argument. The Court first articulated that due process
Fairfield County, Case No. 10 CA 54                                                       4


generally requires a right to notice and an opportunity to be heard at a meaningful time

and in a meaningful manner. Peacock at ¶ 55, citing Bell v. Beightler (Jan. 14, 2003),

Franklin App.No. 02AP-569, 2003-Ohio-88, ¶ 51. The Court continued: “Ohio Adm.Code

5120-5-03 provides a detailed garnishment procedure. It requires the warden's

designee to determine whether ‘the judgment and other relevant documents are facially

valid.’ Ohio Adm.Code 5120-5-03(C). The warden's designee then provides notice to

the inmate of the debt and its intent to seize money from the inmate's account. Id. The

notice must inform the inmate of a right to claim exemptions and the type of exemptions

available under R.C. 2329.66. Id. Only after the inmate has had an opportunity to assert

any exemption or defense, may money be withdrawn from the inmate's account. Id. ***

Ohio Adm.Code 5120-5-03 comports with the due process requirements of the Fifth and

Fourteenth Amendments to the United States Constitution.” Peacock at ¶ 56. See, also,

Porter v. Ward, Richland App.No. 07 CA 33, 2007-Ohio-5301, ¶ 37.

       {¶11} As noted in our recitation of facts, on or about August 30, 2010, the DRC

sent appellant a form indicating that $979.00 from his inmate account was being

garnished for court costs. On September 13, 2010, appellant filed a motion in the trial

court seeking an order preventing the garnishment and a request for a stay and a court

hearing. However, “[i]t is well-established in Ohio that a party must exhaust all available

avenues of administrative relief before seeking court action in an administrative matter.”

Frye v. Wood County Bd. of Revision, Wood App.No. WD-03-071, 2004-Ohio-3452, ¶

16, citing Basic Dist. Corp. v. Ohio Dept. of Taxation (2002), 94 Ohio St. 3d 287, 290,

762 N.E.2d 979, 2002-Ohio-794. The DRC form states that appellant, within stated time

restrictions, had the right to explain to the warden’s collection designee in writing if any
Fairfield County, Case No. 10 CA 54                                                      5


exemptions to garnishment under R.C. 2329.66 or other provision of law applied; it also

states that appellant had the right to an informal hearing with the warden’s collection

designee. Appellant does not articulate herein that he utilized these administrative

procedures before filing his request for a court hearing, and our review of the trial court

file also leads us to conclude he did not exhaust his administrative review remedies.

Thus, in the absence of clear statutory guidance establishing the right to a direct court

hearing in these circumstances, we are unpersuaded that appellant was not afforded

due process of law concerning the garnishment of his inmate account.

      {¶12} Accordingly, appellant’s sole Assignment of Error is overruled.

      {¶13} For the reasons stated in the foregoing opinion, the judgment of the Court

of Common Pleas, Fairfield County, Ohio, is hereby affirmed.


By: Wise, J.

Gwin, P. J., and

Hoffman, J., concur.



                                             ___________________________________


                                             ___________________________________


                                             ___________________________________

                                                                 JUDGES
JWW/d 0804
Fairfield County, Case No. 10 CA 54                                             6


           IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT




STATE OF OHIO                              :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
ANTWAUN T. HOLLIDAY                        :
                                           :
       Defendant-Appellant                 :         Case No. 10 CA 54




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Fairfield County, Ohio, is affirmed.

       Costs assessed to appellant.




                                           ___________________________________


                                           ___________________________________


                                           ___________________________________

                                                               JUDGES